DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 3 line 7, the “vent solenoid valve 9” should be changed to “vent solenoid valve 10”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4, the phrase “vale” should be changed to “valve”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the brake cylinder pressure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the supply pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the hold solenoid valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the vent solenoid valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Although claim 1 recites respective solenoid valves for the vent and hold membranes, the claims do not use the phrase hold solenoid valve or vent solenoid valve.  Consistent language should be used throughout the claim set.
Claim 6 recites the limitation "the hold solenoid valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the equalization solenoid valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The equalization solenoid valve is previously referred to as the further solenoid valve (see claim 1).  The applicant should select one phrase when describing the valve in question.
Claim 9 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vent solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the equalization solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the supply pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vent solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the equalization solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the supply pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the vent solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the equalization solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the hold solenoid valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the equalization solenoid valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
29.	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
30.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious a brake valve comprising a vent membrane valve control chamber piloted with a solenoid valve, and a further solenoid valve connected to the control chamber of the vent membrane valve to enable equalization of the pressure across the vent valve membrane with a brake cylinder pressure to decrease a pressure difference across the vent valve membrane.  The closest art of record, GB 1369732, teaches a brake valve having two solenoid valves in communication with a control chamber 11 of a vent membrane 13.  However, GB ‘732 fails to teach the further solenoid valve equalizing a pressure across the vent membrane.
Conclusion
31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ross teaches a brake valve with two solenoid valves communicated with a control chamber of a vent valve membrane.  Ho, Grebe, Eidenschink, Bialon and Hatanaka each teach a brake control valve with solenoid valves.
32.	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657